DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,746,883. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-26 of the instant application are also included in claims 1-31 of U.S. Patent No. 8,746,883.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,545,017. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-26 of the instant application are also included in claims 1-29 of U.S. Patent No. 8,545,017.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,004,396. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-26 of the instant application are also included in claims 1-31 of U.S. Patent No. 10,004,396.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,582,848. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-26 of the instant application are also included in claims 1-27 of U.S. Patent No. 10,582,848.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,259,700. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-26 of the instant application are also included in claims 1-26 of U.S. Patent No. 11,259,700.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 9, 14, 18-24 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Korb et al. (US 7,758,190; already of record).
Regarding claim 1, a method for imaging an ocular tear film (Figs. 1-5c), comprising: 
controlling a light source (100) to produce specularly reflected light from at least one first portion of a region of interest of an ocular tear film while the light source obliquely illuminates at least one second portion of the region of interest of the ocular tear film adjacent to the at least one first portion (Col. 3, lines 47-67 and Col. 4, lines 1-18); 
controlling the light source to produce specularly reflected light from the at least one second portion of the region of interest of the ocular tear film and to obliquely illuminate the at least one first portion of the region of interest of the ocular tear film adjacent to the at least one second portion (Col. 3, lines 47-67 and Col. 4, lines 1-18); 
capturing, with an imaging device (200), at least one first image containing optical wave interference of specularly reflected light and a background signal from the region of interest of the ocular tear film (Col. 3, lines 47-67 and Col. 4, lines 1-18); and 
capturing, with the imaging device (200), at least one second image containing the background signal from the region of interest of the ocular tear film (Col. 3, lines 47-67 and Col. 4, lines 1-18).
Regarding claim 9, Korb discloses, the optical wave interference of the specularly reflected light from the ocular tear film is comprised of one or more optical wave interference signals (Col. 5, lines 30-65).
Regarding claim 14, Korb discloses, sequentially controlling the imaging device to capture the optical wave interference of the specularly reflected light and the background signal in the at least one first image to provide a plurality of first images (Col. 3, lines 47-67 and Col. 4, lines 1-18), and to capture the background signal in the at least one second image to provide a plurality of second images interleaved with the plurality of first images to provide a plurality of first and second image pairs (Col. 3, lines 47-67 and Col. 4, lines 1-18).
Regarding claim 18, Korb discloses, synchronizing illumination of the region of interest of the ocular tear film by the light source with the at least one first image (Col. 3, lines 47-67 and Col. 4, lines 1-18).
Regarding claim 19, Korb discloses, selectively controlling one or more light emissions devices within the light source when illuminating the region of interest of the ocular tear film (Col. 3, lines 47-67 and Col. 4, lines 1-18).
Regarding claim 20, Korb discloses, positioning at least one of the light source and the imaging device relevant to the ocular tear film prior to capturing the at least one first image and capturing the at least one second image (Col. 3, lines 47-67 and Col. 4, lines 1-18).
Regarding claim 21, Korb discloses, using a Lambertian light source to uniformly or substantially uniformly illuminate the region of interest of the ocular tear film (Col. 3, lines 47-67 and Col. 4, lines 1-18).
Regarding claim 22, Korb discloses, combining the at least one first image and the at least one second image to form at least one resulting image (Col. 9, lines 27-41).
Regarding claim 23, Korb discloses, displaying at least one of the at least one first image, the at least one second image, or the at least one resulting image on a visual display (Col. 9, lines 27-41).
Regarding claim 24, Korb discloses, adjusting a linearity of the at least one resulting image before displaying the at least one resulting image on the visual display (Col. 3, lines 47-67 and Col. 4, lines 1-18).
Regarding claim 26, Korb discloses, adjusting either a contrast level, a saturation level, or both the contrast level and the saturation level of the at least one resulting image displayed on the visual display (Col. 3, lines 47-67 and Col. 4, lines 1-18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 8 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korb et al. (US 7,758,190; already of record) as applied to claim 1 above, in view of Gravely (US 2008/0319233; already of record).
Korb remains as applied to claim 1 above.
Korb does not disclose controlling the multi-wavelength light source to capture a first tiled pattern of the specularly reflected light from a plurality of the at least one first portions of the region of interest of the ocular tear film and the background signal from a plurality of the at least one second portions of the region of interest of the ocular tear film adjacent to the plurality of the at least one first portions in the at least one first image.
Gravely teaches, from the same field of endeavor that in a method for imaging an ocular tear film that it would have been desirable to make controlling the multi-wavelength light source to capture a first tiled pattern of the specularly reflected light from a plurality of the at least one first portions of the region of interest of the ocular tear film and the background signal from a plurality of the at least one second portions of the region of interest of the ocular tear film adjacent to the plurality of the at least one first portions in the at least one first image (Para. 0043 and 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make controlling the multi-wavelength light source to capture a first tiled pattern of the specularly reflected light from a plurality of the at least one first portions of the region of interest of the ocular tear film and the background signal from a plurality of the at least one second portions of the region of interest of the ocular tear film adjacent to the plurality of the at least one first portions in the at least one first image as taught by the method for imaging an ocular tear film of Gravely in the method for imaging an ocular tear film of Korb since Gravely teaches it is known to include these features in a method for imaging an ocular tear film for the purpose of providing an effective method for imaging an ocular tear film.
Regarding claim 3, Korb in view of Gravely discloses and teaches as set forth above, and Gravely further teaches, from the same field of endeavor that in a method for imaging an ocular tear film that it would have been desirable to make controlling the light source to capture a second tiled pattern of the specularly reflected light from the plurality of the at least one second portions of the region of interest of the ocular tear film and the background signal from the plurality of the at least one first portions of the region of interest of the ocular tear film adjacent to the plurality of the at least one second portions in the at least one second image (Para. 0043 and 0053).
Regarding claim 4, Korb in view of Gravely discloses and teaches as set forth above, and Gravely further teaches, from the same field of endeavor that in a method for imaging an ocular tear film that it would have been desirable to make capturing the at least one second image containing the background signal from the region of interest of the ocular tear film further comprises: capturing the background signal from the at least one second portion of the region of interest in the first tiled pattern in the at least one first image (Para. 0043 and 0053); and capturing the background signal from the at least one first portion of the region of interest in the second tiled pattern in the at least one second image (Para. 0043 and 0053).
Regarding claim 5, Korb in view of Gravely discloses and teaches as set forth above, and Gravely further teaches, from the same field of endeavor that in a method for imaging an ocular tear film that it would have been desirable to make the plurality of the at least one first portions and the plurality of the at least one second portions are located adjacent to each other (Para. 0052).
Regarding claim 6, Korb in view of Gravely discloses and teaches as set forth above, and Gravely further teaches, from the same field of endeavor that in a method for imaging an ocular tear film that it would have been desirable to make combining the at least one first image and the at least one second image to form at least one resulting image in a tiled pattern containing the optical wave interference of the specularly reflected light from the region of interest of the ocular tear film with the background signal removed or reduced (Para. 0052).
Regarding claim 8, Korb in view of Gravely discloses and teaches as set forth above, and Gravely further teaches, from the same field of endeavor that in a method for imaging an ocular tear film that it would have been desirable to make the plurality of the at least one first portions and the plurality of the at least one second portions are comprised of equal or approximately equal areas (Para. 0045).
Regarding claim 11, Korb in view of Gravely discloses and teaches as set forth above, and Gravely further teaches, from the same field of endeavor that in a method for imaging an ocular tear film that it would have been desirable to make the background signal includes diffusely reflected light resulting from illumination of the ocular tear film (Para. 0042).
Regarding claim 12, Korb in view of Gravely discloses and teaches as set forth above, and Gravely further teaches, from the same field of endeavor that in a method for imaging an ocular tear film that it would have been desirable to make the background signal includes the diffusely reflected light from an iris of an eye (Para. 0017).

Claims 7 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korb et al. (US 7,758,190; already of record) in view of Gravely (US 2008/0319233; already of record) as applied to claim 2 above, and further in view of Snook et al. (US 5,886,767; already of record).
Korb in view of Gravely remains as applied to claim 2 above.
Korb in view of Gravely the first tiled pattern is comprised from the group consisting of a teeth pattern and a plurality of concentric patterns, and the control system is further configured to set a linear response on the imaging device.
Snook teaches, from the same field of endeavor that in an apparatus for imaging an ocular tear film that it would have been desirable to make the first tiled pattern is comprised from the group consisting of a teeth pattern and a plurality of concentric patterns (Col. 16, lines 65-67 and Col. 17, lines 1-5), and make the control system is further configured to set a linear response on the imaging device (Col. 14, lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the first tiled pattern is comprised from the group consisting of a teeth pattern and a plurality of concentric patterns, and the control system is further configured to set a linear response on the imaging device as taught by the apparatus for imaging an ocular tear film of Snook in the combination of Korb in view of Gravely since Snook teaches it is known to include this feature in an apparatus for imaging an ocular tear film for the purpose of providing an effective apparatus for imaging an ocular tear film.
Regarding claim 17, Korb, Gravely and Snook discloses and teaches as set forth above, and Gravely further teaches, from the same field of endeavor that in an apparatus for imaging an ocular tear film that it would have been desirable to make the control system is further configured to set the linear response by being configured to adjust a gamma correction of the imaging device (Paragraph 0017) for the purpose of providing an effective apparatus for imaging an ocular tear film.

Claims 10, 13, 15 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Korb et al. (US 7,758,190; already of record) as applied to claims 1 and 14 above in view of Cappo et al. (US 2005/0159657; already of record).
Korb remains as applied to claims 1 and 14 above.
Korb does not disclose the background signal includes at least one of stray light and ambient light, not capturing specularly reflected light from the region of interest of the ocular tear film when capturing the background signal from the region of interest of the ocular tear film in at least one second image, and subtracting the second images from the plurality of first and second image pairs from the corresponding first images from the plurality of first and second image pairs to generate a plurality of resulting images each containing the optical wave interference of specularly reflected light from the region of interest of the ocular tear film with the background signal removed or reduced.
Cappo teaches, from the same field of endeavor that in a method for imaging an ocular tear film that it would have been desirable to make the background signal includes at least one of stray light and ambient light (Paragraphs 0092 and 0094), not capturing specularly reflected light from the region of interest of the ocular tear film when capturing the background signal from the region of interest of the ocular tear film in at least one second image (Paragraphs 0092 and 0094), and subtracting the second images from the plurality of first and second image pairs from the corresponding first images from the plurality of first and second image pairs to generate a plurality of resulting images each containing the optical wave interference of specularly reflected light from the region of interest of the ocular tear film with the background signal removed or reduced (Paragraphs 0092 and 0094).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the background signal includes at least one of stray light and ambient light, not capturing specularly reflected light from the region of interest of the ocular tear film when capturing the background signal from the region of interest of the ocular tear film in at least one second image, and subtracting the second images from the plurality of first and second image pairs from the corresponding first images from the plurality of first and second image pairs to generate a plurality of resulting images each containing the optical wave interference of specularly reflected light from the region of interest of the ocular tear film with the background signal removed or reduced as taught by the method for imaging an ocular tear film of Cappo in the method for imaging an ocular tear film of Korb since Cappo teaches it is known to include these features in a method for imaging an ocular tear film for providing an effective method for imaging an ocular tear film.
Regarding claim 25, Korb in view of Cappo discloses and teaches as set forth above, and Cappo further teaches, from the same field of endeavor that in a method for imaging an ocular tear film that it would have been desirable to make displaying the at least one resulting image overlaid onto at least one of the at least one first image and the at least one second image on a visual display (Para. 0092 and 0094).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make displaying the at least one resulting image overlaid onto at least one of the at least one first image and the at least one second image on a visual display as taught by the method for imaging an ocular tear film of Cappo in the method for imaging an ocular tear film of Korb since Cappo teaches it is known to include these features in a method for imaging an ocular tear film for providing an effective method for imaging an ocular tear film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/06/2022